Case 20-33353 Document 414 Filed in TXSB on 08/13/20 Page 1 of 17




               IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

In re:                                           §             Chapter 11
                                                 §
NPC International, Inc., et al.,                 §             Case No. 20-33353 (DRJ)
                                                 §
         Debtors.                                §             Jointly Administered

          SSP BLUE RIDGE, LLC’S MOTION FOR RELIEF FROM
                      THE AUTOMATIC STAY

         This is a motion for relief from the automatic stay. If it is granted,
         the movant may act outside of the bankruptcy process. If you do
         not want the stay lifted, immediately contact the moving party
         to settle. If you cannot settle, you must file a response and send
         a copy to the moving party at least 7 days before the hearing. If
         you cannot settle, you must attend the hearing. Evidence may be
         offered at the hearing and the court may rule.

         Represented parties should act through their attorney.

         There will be a hearing on this matter on September 10, 2020 at
         2:00 p.m. in Courtroom 400, 515 Rusk, Houston, TX 77002.

       SSP BLUE RIDGE, LLC (“Movant”) files this its Motion for Relief from
the Automatic Stay (the “Motion”) and, in support thereof, would respectfully show
the Court as follows:

                            PARTIES AND JURISDICTION

        1.       This Court has jurisdiction pursuant to 28 U.S.C. § 1334. This is a
core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (G), and (O). Venue is proper
in this district pursuant to 28 U.S.C. § 1409. This Court has authority to grant the
relief requested pursuant to §§ 362(d) of title 11 of the United States Code (the
“Bankruptcy Code”)1, Fed. R. Bankr. P. 4001, and BLR 4001-1.

      2.      The Debtors filed their jointly administered bankruptcy cases under
Chapter 11 on July 1, 2020 (the “Petition Date”).




1
         Except as otherwise noted herein, all section (§) references are to the Bankruptcy Code.

__________________________________________________________________
SSP BLUE RIDGE, LLC’S MOTION FOR RELIEF FROM AUTOMATIC STAY                                 PAGE 1
Case 20-33353 Document 414 Filed in TXSB on 08/13/20 Page 2 of 17




        3.     Movant is a lessor of a lease with Debtor NPC International, Inc.
(“Debtor”) for a Pizza Hut store, for which lease the Debtor gave a pre-petition
notice of termination to Movant on May 19, 2020, with an effective lease
termination date of July 31, 2020. Movant is also a creditor and party-in-interest in
this proceeding.

                                   THE LEASE

        4.      Debtor executed a Lease Agreement with Movant on or about
February 15, 1985 for lease of certain property commonly known as “Pizza Hut
#4793 and situated at 1480 Terrell Mill Rd., Suite E, in Marietta, Georgia (as
amended, the “Lease”). A true and correct copy of the Lease, together with a copy
of all applicable amendments, is attached hereto as Exhibit “A” and incorporated
herein for all purposes.

        5.     On May 19, 2020, the Debtor and Movant entered into that certain
Lease Termination Agreement, through which the Debtor agreed that the Lease
would terminate July 31, 2020 (the “Lease Termination Agreement”). A true and
correct copy of the Lease Termination Agreement is attached hereto as Exhibit “B”
and incorporated herein for all purposes.

        6.      The Debtor is delinquent in failing to pay both prepetition and post-
petition rentals owing pursuant to the Lease up to and including the Lease
termination date of July 31, 2020 (the “Lease Termination Date”). In addition, the
Debtor has held over after the Lease Termination Date, has continued to operate the
leased premises after the Lease Termination Date, and has not paid any rent or
holdover rent to Movant or otherwise compensated Movant for use of the leased
premises.

       7.      Movant is the current owner of the real property subject to the Lease
and landlord under the Lease and is entitled to enforce all rights thereunder, to
receive all sums due thereunder, to receive compensation for use of the leased
premises following the termination of the Lease, and to obtain immediate
possession of the leased premises.

SECTION 362(d)(1) “CAUSE” - LACK OF ADEQUATE PROTECTION

      8.     The Lease terminated as of July 31, 2020 pursuant to the Lease
Termination Agreement. Movant has asked the Debtor to vacate the leased


__________________________________________________________________
SSP BLUE RIDGE, LLC’S MOTION FOR RELIEF FROM AUTOMATIC STAY                   PAGE 2
Case 20-33353 Document 414 Filed in TXSB on 08/13/20 Page 3 of 17




premises covered by the Lease so that Movant can lease same to others, but Debtor
has failed and refused to do so, and has also failed to pay both prepetition and post-
petition amounts owed to Movant under the Lease, and to compensate Movant for
its use of the leased premises following the Petition Date and the Lease Termination
Date. As of the date hereof, the amount of total delinquency under the Lease is no
less than $8,340 through July, 2020, of which the total delinquency post-petition
under the Lease is no less than $4,170.00. Movant reserves all rights related to the
delinquency under the Lease.

         9.      Section 362(d) of the United States Bankruptcy Code authorizes
relief from the stay as provided in Section 362(a) under the following circumstance:

       (1)    for cause, including the lack of adequate protection of the interest in
       property of such party-in-interest[.]

        10.     “What constitutes ‘cause’ for the lifting of the stay pursuant to
Section 362(d)(1) is not defined in the Bankruptcy Code. Whether cause exists
must be determined on a case by case basis based on an examination of the totality
of circumstances.” In re WGMJR, Inc., 435 B.R. 423, 432 (Bankr. S.D. Tex. 2010)
(citing In re Reitnauer, 152 F.3d 341, 343 n.4 (5th Cir. 1998); In re Mendoza, 111
F.3d 1264 (5th Cir. 1997)). For purposes of § 362(d)(1), “cause” may arise from a
lack of adequate protection or from a variety of other circumstances. Lomas
Mortgage USA, Inc. v. Elmore, 94 B.R. 670, 672 (Bankr. C.D. Cal. 1988); see also
Sun Valley Ranchers, Inc. v. Equitable Life Insurance Society of the United State
(In re Sun Valley Ranchers, Inc.) 823 F.2d 1373, 1376 (9th Cir. 1987).

       11.      In the instant motion, Section 362(d)(1) is applicable and authorizes
this Court to grant the relief requested and lift the automatic stay to allow Movant to
exercise all rights and available remedies under state law with respect to the leased
premises, including, but not limited to evicting the Debtor or other debtors in the
above captioned proceedings from the leased premises covered by the Lease or to
otherwise obtain possession of the leased premises as provided for by state law.

       12.    Without relief from the stay, Movant will be left solely with a claim
against the Debtor (including a claim for administrative rent), which the Debtor
may not be able to satisfy.

      13.    Finally, imposition of the Rule 4001(a)(3) stay will directly harm
Movant by requiring it to wait 14 days before it can begin the process of removing

__________________________________________________________________
SSP BLUE RIDGE, LLC’S MOTION FOR RELIEF FROM AUTOMATIC STAY                     PAGE 3
Case 20-33353 Document 414 Filed in TXSB on 08/13/20 Page 4 of 17




the Debtor and mitigating its damages. For the above and foregoing reasons,
Movant asserts cause exists sufficient to lift the automatic stay and waive the
requirement of Bankruptcy Rule 4001(a)(3), therefore allowing an order on this
Motion to be effective immediately upon entry.


            WHEREFORE, PREMISES CONSIDERED, Movant prays:

       1.     For an order granting Movant relief from the automatic stay of 11
U.S.C. § 362(a) as it applies to the Debtor or any of the other debtors in the above
captioned cases, the Debtors’ Estates, and the leased premises covered by the Lease;

        2.     For an order allowing Movant to exercise all rights and available
remedies under state law, including, but not limited to, evicting the Debtor or other
debtors in the above captioned proceedings from the leased premises covered by
the Lease or to otherwise obtain possession of the leased premises as provided for
by state law;

       3.      That the fourteen day period otherwise imposed by Bankruptcy Rule
4001(a)(3) not be applicable to this Order; and

       4.      For such other and further relief to which Movant is justly entitled.


Dated: August 13, 2020.
                                      Respectfully submitted,

                                       /s/ Jay L. Krystinik
                                      Keith M. Aurzada (TX Bar No. 24009880)
                                      Jay L. Krystinik (TX Bar No. 24041279)
                                      REED SMITH LLP
                                      2501 N. Harwood St., Ste. 1700
                                      Dallas, Texas 75201
                                      T: 469.680.4200
                                      F: 469.680.4299
                                      kaurzada@reedsmith.com
                                      jkrystinik@reedsmith.com

                                      Attorneys for SSP BLUE RIDGE, LLC




__________________________________________________________________
SSP BLUE RIDGE, LLC’S MOTION FOR RELIEF FROM AUTOMATIC STAY                   PAGE 4
Case 20-33353 Document 414 Filed in TXSB on 08/13/20 Page 5 of 17




                      CERTIFICATE OF CONFERENCE

        I hereby certify that, on August 12, 2020, I contacted counsel for the Debtor
via telephone at 3:54 p.m. to discuss seeking relief from the automatic stay. On
August 13, 2020, I contacted counsel for the Debtor again via telephone at 11:19
a.m. to discuss seeking relief from the automatic stay. I have been unable to reach
Debtor’s counsel. Therefore the matter is presented to the Court for determination.



                         CERTIFICATE OF SERVICE

       The undersigned certifies that, on August 13, 2002, a true and correct copy
of the foregoing document was served via first class mail or via the Court’s
Electronic Case Filing (ECF) System to (i) the Debtor and Debtor’s counsel; (ii) the
Office of the United States Trustee; and (iii) those persons on the attached service
list.

                                       /s/ Jay L. Krystinik
                                      Jay L. Krystinik




__________________________________________________________________
SSP BLUE RIDGE, LLC’S MOTION FOR RELIEF FROM AUTOMATIC STAY                   PAGE 5
                  Case 20-33353 Document 414 Master
                                              Filed inService
                                                       TXSB onList (as of Page
                                                                08/13/20   08/12/2020
                                                                                6 of 17 06:00:31)

AKERMAN LLP                                           AKERMAN LLP
(COUNSEL TO KOVNICK JAX, LLC & TINSELTOWN             (COUNSEL TO KOVNICK JAX, LLC & TINSELTOWN
PLAZA, LLC)                                           PLAZA, LLC)
ATTN: YELENA ARCHIYAN                                 ATTN: JACOB A. BROWN
2001 ROSS AVE, STE 3600                               50 N LAURA ST, STE 3100
DALLAS, TX 75201                                      JACKSONVILLE, FL 32202




ALABAMA POWER COMPANY                                 ALABAMA POWER COMPANY
ATTN: MARK A. CROSSWHITE                              ATTN: MARK A. CROSSWHITE
600 18TH ST N                                         PO BOX 242
BIRMINGHAM, AL 35203-2220                             BIRMINGHAM, AL 35292




ALSTON & BIRD LLP                                     ALSTON & BIRD LLP
(COUNSEL TO MCLANE FOODSERVICE, INC.)                 (COUNSEL TO MCLANE FOODSERVICE, INC.)
ATTN: JONATHAN T EDWARDS & DAVID A. WENDER            ATTN: JONATHAN T. EDWARDS;DENNIS J. CONNOLLY
ONE ATLANTIC CENTER                                   DAVID A. WENDER; JACOB JOHNSON
1201 WEST PEACHTREE STREET                            ONE ATLANTIC CENTER
ATLANTA, GA 30309                                     1201 WEST PEACHTREE ST
                                                      ATLANTA, GA 30309




AMERICAN REALTY CAPITAL                               BARCLAY DAMON LLP
ATTN: DEBBIE HESTER                                   (COUNSEL TO RIVERCREST REALTY ASSOCIATES, LLC)
2325 EAST CAMELBACK ROAD SUITE 1100                   ATTN: KEVIN M. NEWMAN, ESQ.
PHOENIX, AZ 85016                                     BARCLAY DAMON TOWER
                                                      125 EAST JEFFERSON STREET
                                                      SYRACUSE, NY 13202




BARCLAY DAMON LLP                                     BGE
(COUNSEL TO RIVERCREST REALTY ASSOCIATES, LLC)        ATTN: LEGAL NOTICES
ATTN: SCOTT L. FLEISCHER, ESQ.                        PO BOX 13070
1270 AVENUE OF THE AMERICAS, SUITE 501                PHILADELPHIA, PA 19101
NEW YORK, NY 10020
                   Case 20-33353 Document 414 Master
                                               Filed inService
                                                        TXSB onList (as of Page
                                                                 08/13/20   08/12/2020
                                                                                 7 of 17 06:00:31)

BINGMAN, HESS, COBLENTZ & BELL, P.C.                   BOTTLING GROUP LLC
(COUNSEL TO MUHLENBERG TOWNSHIP AUTHORITY)             ATTN: ASHLEY MYERS
ATTN: THOMAS A. ROTHERMEL, ESQ.                        75 REMITTANCE DR
TREEVIEW CORPORATE CENTER, SUITE 100                   CHICAGO, IL 60675
2 MERIDIAN BLVD
WYOMISSING, PA 19610




BOYLAN CODE LLP                                        CHAMBERLAIN HRDLICKA
(COUNSEL TO LYELL ASSOCIATES, LLC)                     (COUNSEL TO DELJIZ, INC., RECO, LLC )
ATTN: DEVIN LAWTON PALMER, ESQ.                        ATTN: JARROD B. MARTIN
145 CULVER ROAD, SUITE 100                             1200 SMITH ST, STE 1400
ROCHESTER, NY 14620                                    HOUSTON, TX 77002




CLEARY GOTTLIEB STEEN & HAMILTON LLP                   COLE SCHOTZ P.C.
(COUNSEL TO THE WENDY'S COMPANY, ET AL.)               (COUNSEL TO 2033 CHAMBERSBURG, LLC)
ATTN SEAN A O'NEAL & SHANNON DAUGHERTY                 ATTN MICHAEL D. WARNER, ESQ,
ONE LIBERTY PLAZA, 1 LIBERTY ST.                       BENJAMIN L. WALLEN, ESQ.
NEW YORK, NY 10006                                     301 COMMERCE ST, STE 1700
                                                       FORT WORTH, TX 76102




COMMONWEALTH OF PENNSYLVANIA DEPT                      DLA PIPER LLP (US)
OF LABOR & INDUSTRY COLLECTIONS SUPPORT UNIT           (COUNSEL TO CR PELICAN PRESERVE, LLC, CR
ATTN DEB SECREST                                       MANGO, LLC, AND CR MONTEVALLO, LLC)
651 BOAS ST, RM 925                                    ATTN ANDREW B. ZOLLINGER
HARRISBURG, PA 17121                                   1900 N. PEARL ST, STE 2200
                                                       DALLAS, TX 75201




DLA PIPER LLP (US)                                     DOMINION VIRGINIA POWER
(COUNSEL TO CR PELICAN PRESERVE, LLC, CR               ATTN: THOMAS F. FARRELL, II
MANGO, LLC, AND CR MONTEVALLO, LLC)                    PO BOX 26543
ATTN RICHARD M. KREMEN, VIRGINIA R. CALLAHAN           RICHMOND, VA 23290
6225 SMITH AVE
BALTIMORE, MD 21209
                   Case 20-33353 Document 414 Master
                                               Filed inService
                                                        TXSB onList (as of Page
                                                                 08/13/20   08/12/2020
                                                                                 8 of 17 06:00:31)

DUKE ENERGY                                            DUKE ENERGY
ATTN: LYNN GOOD                                        ATTN: LYNN GOOD
526 SOUTH CHURCH ST.                                   PO BOX 70516
CHARLOTTE, NC 28202                                    CHARLOTTE, NC 28272




DUKE ENERGY PROGRESS                                   ECKERT SEAMANS CHERIN & MELLOTT, LLC
ATTN: LYNN GOOD                                        (COUNSEL TO STRAUSS PROPERTIES, LLC)
PO BOX 1003                                            ATTN: CHRISTOPHER L. PERKINS, ESQ.
CHARLOTTE, NC 28201                                    919 E MAIN ST, STE 1300
                                                       RICHMOND, VA 23219




EICHENBAUM LILES P.A.                                  EPIQ CORPORATE RESTRUTURING, LLC
(COUNSEL TO METROPOLITAN REALTY & DEVELOPMENT,
LLC.)
ATTN BEN HONAKER
124 W. CAPITOL, STE 1900
LITTLE ROCK, AR 72201




EVERGY                                                 EVERGY
ATTN: MARK A. RUELLE                                   ATTN: MARK A. RUELLE
PO BOX 219330                                          ONE KANSAS CITY PLACE
KANSAS CITY, MO 64121                                  1200 MAIN ST.
                                                       KANSAS CITY, MO 64105




FITZPATRICK LENTZ & BUBBA, P.C.                        GEORGIA AIR AND REFRIGERATION INC
(COUNSEL TO PPL ELECTRIC UTILITIES CORP)               ATTN: LEGAL NOTICES
ATTN DOUGLAS J. SMILLIE                                50 GRAYSON INDUSTRIAL PARKWAY
TWO CITY CENTER                                        GRAYSON, GA 30017
645 W. HAMILTON ST, STE 800
ALLENTOWN, PA 18107-2197
                  Case 20-33353 Document 414 Master
                                              Filed inService
                                                       TXSB onList (as of Page
                                                                08/13/20   08/12/2020
                                                                                9 of 17 06:00:31)

GIBSON, DUNN & CRUTCHER LLP                           GIBSON, DUNN & CRUTCHER LLP
(COUNSEL TO AD HOC PRIORITY AND                       (COUNSEL TO AD HOC PRIORITY AND
FIRST LIEN LENDER GROUP)                              FIRST LIEN LENDER GROUP)
ATTN SCOTT J. GREENBERG                               ATTN MICHAEL J COHEN
200 PARK AVE                                          200 PARK AVE
NEW YORK, NY 10166-0193                               NEW YORK, NY 10166-0193




GIBSON, DUNN & CRUTCHER LLP                           GIBSON, DUNN & CRUTCHER LLP
(COUNSEL TO AD HOC PRIORITY AND                       (COUNSEL TO AD HOC PRIORITY AND
FIRST LIEN LENDER GROUP)                              FIRST LIEN LENDER GROUP)
ATTN ALAN MOSKOWITZ                                   ATTN CHRISTINA M BROWN
200 PARK AVE                                          200 PARK AVE
NEW YORK, NY 10166-0193                               NEW YORK, NY 10166-0193




GIBSON, DUNN & CRUTCHER LLP                           GOULSTON & STORRS PC
(COUNSEL TO AD HOC PRIORITY AND                       (COUNSEL TO SVCN 1 LLC & SVCN 2 LLC)
FIRST LIEN LENDER GROUP)                              ATTN VANESSA P MOODY & DOUGLAS B. ROSNER
ATTN STEVE E SLETTEN                                  400 ATLANTIC AVENUE
333 SOUTH GRAND AVENUE                                BOSTON, MA 02110-3333
LOS ANGELES, CA 90071-3197




HIRSCHLER FLEISCHER                                   HOFFMAN & SAWERIS, P.C.
(COUNSEL TO CEDAR ROAD FF, LLC)                       (COUNSEL TO DUN RITE, INC., NASHWAY, LLC)
ATTN LAWRENCE A. KATZ                                 ATTN MATTHEW HOFFMAN & ALAN BRIAN SAWERIS
8270 GREENSBORO DR, STE 700                           2777 ALLEN PARKWAY, STE 1000
TYSONS CORNER, VA 22102                               HOUSTON, TX 77019




HOWLEY LAW PLLC                                       HUNTON ANDREWS KURTH LLP
(COUNSEL TO THE WENDY'S COMPANY, ET AL.)              (COUNSEL TO WILMINGTON SAVINGS FUND SOCIETY, FSB)
ATTN TOM A HOWLEY & ERIC TERRY                        ATTN TIMOTHY A. ("TAD") DAVIDSON II &
PENNZOIL PLACE - SOUTH TOWER                          ASHLEY L. HARPER
711 LOUISIANA ST., SUITE 1850                         600 TRAVIS ST, STE 4200
HOUSTON, TX 77002                                     HOUSTON, TX 77002
                  Case 20-33353 Document 414 Master
                                              Filed inService
                                                       TXSB onList (as ofPage
                                                               08/13/20   08/12/2020
                                                                              10 of 1706:00:31)

HUSCH BLACKWELL LLP                                   I.P.H.F.H.A. INC.
(COUNSEL TO M&S REAL ESTATE CO., LLC)                 ATTN: KATHY ALFORD
ATTN LYNN HAMILTON BUTLER                             7829 E ROCKHILL ST
111 CONGRESS AVE, STE 1400                            WICHITA, KS 67206
AUSTIN, TX 78701




INTERNAL REVENUE SERVICES                             INTERNAL REVENUE SERVICES
CENTRALIZED INSOLVENCY OPERATION                      DEPARTMENT OF THE TREASURY
P.O. BOX 7346                                         1500 PENNSYLVANIA AVENUE, N.W.
PHILADELPHIA, PA 19101-7346                           WASHINGTON, DC 20220




INTERNAL REVENUE SERVICES                             JACKSON WALKER LLP
LOCAL OFFICE                                          (COUNSEL TO AD HOC PRIORITY AND
1100 COMMERCE STREET                                  FIRST LIEN LENDER GROUP)
ROOM 121                                              ATTN: BRUCE J. RUZINSKY
DALLAS, TX 75242                                      1401 MCKINNEY ST, STE 1900
                                                      HOUSTON, TX 77010




JESSICA PADGETT                                       JOANNE HENSHAW
C/O BRETT T. BURMEISTER                               C/O JAMES J. AMATO, ESQ
14701 E. 42ND ST.                                     NO. 1 MAHANTONGO ST.
INDEPENDENCE, MO 64055                                POTTSVILEE, PA 17901




JOHNSONDIVERSEY INC                                   JONES WALKER LLP
ATTN: MICHAEL MACEDO                                  (COUNSEL TO O.B. COMMONS, LLC)
450 FERGUSON DR                                       ATTN: JOSEPH E. BAIN & GABRIELLE A. RAMIRES
MOUNTAIN VIEW, CA 94043                               811 MAIN ST, STE 2900
                                                      HOUSTON, TX 77002
                  Case 20-33353 Document 414 Master
                                              Filed inService
                                                       TXSB onList (as ofPage
                                                               08/13/20   08/12/2020
                                                                              11 of 1706:00:31)

KELLER LENKNER LLC                                    KELLEY DRYE & WARREN LLP
(COUNSEL TO PLAINTIFFS KRISTEN MARSHALL, ET AL.)      (PROPOSED COUNSEL TO THE OFFICIAL COMMITTEE OF
ATTN SETH MEYER                                       UNSECURED CREDITORS)
150 NORTH RIVERSIDE PLAZA, SUITE 4270                 ATTN: E.R.WILSON, J.R.ADAMS, M.J.MCLAUGHLIN,
CHICAGO, IL 60606                                     S.T.WILSON & K.KATSIONIS, ESQS.
                                                      101 PARK AVE
                                                      NEW YORK, NY 10178




KELLY, MORGAN, DENNIS, CORZINE & HANSEN, PC           KURTZMAN STEADY, LLC
(COUNSEL TO LEGENDARY SKY, LTD.)                      (COUNSEL TO UNION BOILER WORKS, INC.)
ATTN: MICHAEL G. KELLY                                ATTN: JEFFREY KURTZMAN, ESQ.
PO BOX 1311                                           401 S. 2ND ST, STE 200
ODESSA, TX 79760-1311                                 PHILADELPHIA, PA 19147




LINEBARGER GOGGAN BLAIR & SAMPSON, LLP                LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
(COUNSEL TO SMITH, TARRANT, DALLAS COUNTIES AND       (COUNSEL TO COUNTIES OF JASPER, ORANGE, HARRIS,
IRVING ISD)                                           ANGELINA, MONTGOMERY, HOUSTON CAD, JEFFERSON,
ATTN LISA LARGE COCKRELL                              SILSBEE ISD)
2777 N. STEMMONS FREEWAY, STE 1000                    ATTN TARA L. GRUNDEMEIER
DALLAS, TX 75207                                      PO BOX 3064
                                                      HOUSTON, TX 77253-3064




LIQUID ENVIRONMENTAL SOLUTIONS                        LIQUID ENVIRONMENTAL SOLUTIONS
ATTN: LEGAL NOTICES                                   ATTN: LEGAL NOTICES
7651 ESTERS BOULEVARD SUITE 200                       PO BOX 733372
IRVING, TX 75063                                      DALLAS, TX 75373




MANIER & HEROD, P.C.                                  MBH ENTERPRISES LLC
(COUNSEL TO ARCH INSURANCE COMPANY)                   ATTN: BRANDY CHORMANN
ATTN MICHAEL E COLLINS                                12220 CHATTANOGGA PLAZA #289
1201 DEMONBREUN ST., SUITE 900                        MIDLOTHIAN, VA 23112
NASHVILLE, TN 37219
                   Case 20-33353 Document 414 Master
                                               Filed inService
                                                        TXSB onList (as ofPage
                                                                08/13/20   08/12/2020
                                                                               12 of 1706:00:31)

MCCREARY, VESELKA, BRAGG & ALLEN, P.C.                 MCDERMOTT WILL & EMERY LLP
(COUNSEL TO HARDIN COUNTY AND                          (COUNSEL TO PIZZA HUT, LLC)
JASPER COUNTY, TEXAS)                                  ATTN CHARLES R GIBBS, ERIC SEITZ & JANE A GERBER
ATTN TARA LEDAY                                        2501 N. HARWOOD ST, STE 1900
PO BOX 1269                                            DALLAS, TX 72501-1644
ROUND ROCK, TX 78680




MCDERMOTT WILL & EMERY LLP                             MCLANE
(COUNSEL TO PIZZA HUT, LLC)                            ATTN: KIMBERLY MROZINSKI
ATTN NATHAN F COCO                                     2085 MIDWAY RD
TWO ALLEN CTR, 1200 SMITH ST, STE 1600                 CARROLLTON, TX 75006
HOUSTON, TX 77002-4403




MEYERS, RODBELL & ROSENBAUM, P.A.                      MILBANK LLP
(COUNSEL TO CALVERT COUNTY, MARYLAND)                  COUNSEL TO THE SECOND LIEN AD HOC GROUP
ATTN NICOLE C. KENWORTHY                               ATTN: MATTHEW BROD
6801 KENILWORTH AVE, STE 400                           55 HUDSON YARDS
RIVERDALE, MD 20737-1385                               NEW YORK, NY 10001




MILLER, GRIFIN, MARKS, P.S.C.                          MILLS HALSTEAD & ZALOUDEK, LLC
(COUNSEL TO RICHMOND RD VLG. SHOPPES, LLC)             (COUNSEL TO HAMPDEN TC PROPERTIES, LLC)
ATTN DONALD R. ROSE                                    ATTN: AMANDA H. HALSTEAD
271 W. SHORT ST, STE 6000                              600 17TH ST, STE 2800S
LEXINGTON, KY 40507                                    DENVER, CO 80202




MORGAN & MORGAN PA                                     MORGAN & MORGAN PA
(COUNSEL TO PLAINTIFFS KRISTIN MARSHALL, ET AL.)       (COUNSEL TO PLAINTIFFS KRISTIN MARSHALL, ET AL.)
ATTN PAUL BOTROS, ESQ.                                 ATTN PAUL BOTROS, ESQ
16255 PARK TEN PL., STE 500                            8151 PETERS RD,STE 400
HOUSTON, TX 77084                                      PLANTATION, FL 33324
                   Case 20-33353 Document 414 Master
                                               Filed inService
                                                        TXSB onList (as ofPage
                                                                08/13/20   08/12/2020
                                                                               13 of 1706:00:31)

MOSES & SINGER LLP                                     NPC INTERNATIONAL, INC.
CNSL TO THE PREPETITION COLLAT. AGENTS                 ATTN: ERIC KOZA, CHIEF RESTRUCTURING OFFICER
ATTN: ANDREW OLIVER                                    4200 W. 115TH STREET, SUITE 200
405 LEXINGTON AVENUE                                   LEAWOOD, KS 66211
NEW YORK, NY 10174




OFFICE OF THE ATTORNEY GENERAL OF TEXAS                OFFICE OF THE UNITED STATES TRUSTEE
BANKRUPTCY & COLLECTIONS DIVISION                      515 RUSK STREET, SUITE 3516
(COUNSEL TO TEXAS COMPTROLLER OF PUBLIC ACCOUNTS       HOUSTON, TX 77002
UNCLAIMED PROPERTY DIVISION; AND STATE OF TEXAS)
ATTN JASON B BINFORD; LAYLA D MILLIGAN, ASST AGS
PO BOX 12548 - MC 008
AUSTIN, TX 78711-2548




OFFIT KURMAN, P.A.                                     PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
(COUNSEL TO BROADLANDS VILLAGE LLC, ET AL.)            (COUNSEL TO KKR LOAN ADMINISTRATION SERVICES LLC)
ATTN STEPHEN A METZ, ESQ                               ATTN BRIAN S. HERMANN, AUSTIN WITT & TERESA LII
4800 MONTGOMERY LANE, 9TH FL                           1285 AVENUE OF THE AMERICAS
BETHESDA, MD 20814                                     NEW YORK, NY 10019-6064




PERDUE, BRANDON, FIELDER, COLLINS & MOTT, LLP          PERDUE, BRANDON, FIELDER, COLLINS & MOTT, LLP
(COUNSEL TO HOUSTON COUNTY AND TYLER INDEPENDENT       (COUNSEL TO CITY OF JASPER)
SCHOOL DISTRICT )                                      ATTN: MELISSA E. VALDEZ
ATTN TAB BEALL                                         1235 NORTH LOOP WEST, STE 600
305 S BROADWAY AVE, STE 200                            HOUSTON, TX 77008
TYLER, TX 75702




PH DIGICO LLC                                          PIZZA HUT INC
ATTN: DEBBIE JONAS                                     ATTN: KRISTIN MAYS
7829 E ROCKHILL SUITE 201                              7100 CORPORATE DR.
WICHITA, KS 67206                                      PLANO, TX 75024
                  Case 20-33353 Document 414 Master
                                              Filed inService
                                                       TXSB onList (as ofPage
                                                               08/13/20   08/12/2020
                                                                              14 of 1706:00:31)

PIZZA HUT OF AMERICA INC                              PIZZA HUT OF AMERICA INC
ATTN: JAY ALEXANDER                                   ATTN: JAY ALEXANDER
679 WILSON DOWNING RD                                 PO BOX 955641
LEXINGTON, KY 40517                                   SAINT LOUIS, MO 63195




PORTER HEDGES LLP                                     PRYOR CASHMAN LLP
(COUNSEL TO KKR LOAN ADMINISTRATION SERVICES LLC)     (COUNSEL TO WILMINGTON SAVINGS FUND SOCIETY, FSB)
ATTN JOHN F. HIGGINS, M.SHANE JOHNSON &               ATTN SETH H LIBERMAN, PATRICK SIBLEY &
MEGAN N. YOUNG-JOHN                                   ANDREW RICHMOND
1000 MAIN ST. 36TH FL                                 7 TIMES SQUARE
HOUSTON, TX 77002                                     NEW YORK, NY 10036




PUBLIX SUPER MARKET INC                               PUBLIX SUPER MARKET INC
ATTN: ALLISON DAVIS                                   ATTN: ALLISON DAVIS
3300 PUBLIX CORPORATE PKWY                            PO BOX 32010
LAKELAND, FL 33811                                    LAKELAND, FL 33802




R&W PIZZA HUT'S OF NC                                 RESTAURANT SUPPLY CHAIN SOLUTIONS
ATTN: RUSTY GOODE                                     ATTN: RICK MILES
PO BOX 12100                                          950 BRECKENRIDGE LN. SUITE 300
DES MOINES, IA 50312                                  LOUISVILLE, KY 40207




RESTAURANT SUPPLY CHAIN SOLUTIONS                     ROSENTHAL LAW FIRM, P.L.L.C.
ATTN: RICK MILES                                      (COUNSEL TO ALLEN INDUSTRIES, INC.)
PO BOX 638655                                         ATTN TRENT L. ROSENTHAL
CINCINNATI, OH 45263                                  675 BERING DR, STE 150
                                                      HOUSTON, TX 77057
                   Case 20-33353 Document 414 Master
                                               Filed inService
                                                        TXSB onList (as ofPage
                                                                08/13/20   08/12/2020
                                                                               15 of 1706:00:31)

S&D LAW                                                SAGAL, FILBERT, QUASNEY & BETTEN, P.A.
(COUNSEL TO WILSON MONTGOMERY                          (COUNSEL TO SILVER BELL ASSOCIATES, LLP)
VILLAGE PLAZA, LLC & ADLP-U&A, LLC)                    ATTN ALAN BETTEN ESQ. KIMBERLY MANUELIDES ESQ.
ATTN MICHAEL L. SCHLEPP                                600 WASHINGTON AVE, STE 300
1290 BROADWAY, STE 1650                                TOWSON, MD 21204
DENVER, CO 80203




SAUL EWING ARNSTEIN & LEHR LLP                         SINGER & LEVICK, P.C.
(COUNSEL TO SAVOY STATION LLC, WESTIN STATION          (COUNSEL TO KIMCO REALTY CORPORATION)
LLC, MOUNTAIN PARK STATION LLC, PLAZA OF THE           ATTN MICHELLE E. SHRIRO, ESQ.
OAKS STATION LLC, POWELL VILLA STATION LLC)            16200 ADDISON RD, STE 140
ATTN MONIQUE B. DISABATINO, ESQ.                       ADDISON, TX 75001
1201 N. MARKET ST, STE 2300
PO BOX 1266
WILMINGTON, DE 19899




SIROTE & PERMUTT, P.C.                                 STAPLES BUSINESS ADVANTAGE
(COUNSEL TO HELENA PROPERTIES, LLC)                    ATTN: LEGAL NOTICES
ATTN: STEPHEN B. PORTERFIELD                           PO BOX 660409
2311 HIGHLAND AVE SO                                   DALLAS, TX 75266
PO BOX 55727
BIRMINGHAM, AL 35255-5727




STARK & STARK, P.C.                                    STEVENS & LEE, P.C
(COUNSEL TO HP WAUGHTOWN LLC & DP WAUGHTOWN LLC)       (COUNSEL TO PLAINTIFFS KRISTIN MARSHALL, ET AL.)
ATTN JOSEPH H. LEMKIN, ESQ.                            ATTN NICHOLAS F. KAJON & CONSTANTINE D.POURAKIS
PO BOX 5315                                            485 MADISON AVENUE, 20TH FLOOR
PRINCETON, NJ 08543                                    NEW YORK, NY 10022




STEWART SOKOL & LARKIN LLC                             SYGMA MISSOURI
(COUNSEL TO SPRINGBROOK PLAZA, LLC)                    ATTN: LAQUADA JOHNSON
ATTN LAWRENCE A. WAGNER                                5550 BLAZER PKWY. SUITE 300
2300 SW FIST AVE, STE 200                              DUBLIN, OH 43017
PORTLAND, OR 97201+5047
                 Case 20-33353 Document 414 Master
                                             Filed inService
                                                      TXSB onList (as ofPage
                                                              08/13/20   08/12/2020
                                                                             16 of 1706:00:31)

SYGMA MISSOURI                                       SYSCO USA I INC
ATTN: LAQUADA JOHNSON                                ATTN: LESLEE DONIO
PO BOX 28523                                         PO BOX 27633
COLUMBUS, OH 43228                                   SALT LAKE CITY, UT 84127




THE WENDYS COMPANY                                   THOMPSON BURTON PLLC
ATTN: ERICA NEAL                                     (COUNSEL TO WHLR-BRYAN STATION LLC & WHLR-
1 DAVE THOMAS BLVD.                                  LUMBER RIVER VILLAGE, LLC)
DUBLIN, OH 43017                                     ATTN JUSTIN T. CAMPBELL
                                                     1801 W. END, STE 1550
                                                     NASHVILLE, TN 37203




TIFFANY SMITH                                        TORNIG REALTY LLC
C/O MARK ROSENBERG, ESQ.                             ATTN: MOSES KAZANJIAN
554 LOMAX ST                                         720 EAST PALISADE AVENUE SUITE 103
JACKSONVILLE, FL 32204                               ENGLEWOOD CLIFFS, NJ 07632




U.S. ATTORNEY'S OFFICE                               VALENTI MID ATLANTIC REALTY II
SOUTHERN DISTRICT OF TEXAS                           ATTN: STEVE NESBITT
ATTN RYAN PATRICK                                    PO BOX 8618
1000 LOUISIANA, STE. 2300                            LANCASTER, PA 17604
HOUSTON, TX 77002




WASHINGTON GLOBAL LAW GROUP, PLLC                    WEIL, GOTSHAL & MANAGES LLP
(COUNSEL TO 1470 OLD BRIDGE, LLC)                    (COUNSEL TO THE DEBTORS)
ATTN: KERMIT A. ROSENBERG, ESQ.                      ATTN: RAY C. SCHROCK, P.C., KEVIN BOSTEL, ESQ. &
1701 PENNSYLVANIA AVE, NW, STE 200                   NATASHA HWANGPO, ESQ.
WASHINGTON, DC 20006                                 767 FIFTH AVENUE
                                                     NEW YORK, NY 10153
                   Case 20-33353 Document 414 Master
                                               Filed inService
                                                        TXSB onList (as ofPage
                                                                08/13/20   08/12/2020
                                                                               17 of 1706:00:31)

WEIL, GOTSHAL & MANGES LLP                             WELLS & CUELLAR, P.C.
(COUNSEL TO THE DEBTORS)                               (COUNSEL TO ANN GALLUZZO)
ATTN: ALFREDO R. PEREZ, ESQ.                           ATTN: JAMES E. CUELLAR
700 LOUISIANA STREET, SUITE 1700                       440 LOUISIANA, STE 718
HOUSTON, TX 77002                                      HOUSTON, TX 77002




WHGRE LLC                                              WILES & WILES, LLP
ATTN: NIKKI MARION                                     (COUNSEL TO BRANCH MILLPOND ASSC, LLC & SSP BLUE
3211 SHANNON RD SUITE 225                              RIDGE, LLC)
DURHAM, NC 27707                                       ATTN: VICTOR W. NEWMARK, ESQ.
                                                       800 KENNESAW AVE, STE 400
                                                       MARIETTA, GA 30060-7946




WILMER CUTLER PICKERING
HALE AND DORR LLP
(COUNSEL TO ELDRIDGE NPC HOLDINGS LLC,
WPH HOLDINGS II PARENT, LLC)
ATTN PHILIP D. ANKER, SALVATORE M. DANIELE
250 GREEMWICH ST
NEW YORK, NY 10007
